DETAILED ACTION
	The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 15 were amended. Claims 1-20 are pending.
Claim 7 includes limitations interpreted under 35 U.S.C. 112(f), because it uses a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  
Claims 1-6 and 15-20 are rejected under 35 USC 112(b).
Claims 1-6 and 15-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The rejection has been updated in view of Applicant’s amendments. See also response to arguments.
There is no art rejection for claims 1-6, 15-20.
Claims 7-14 are allowed.

Response to Arguments
Applicant’s arguments filed 04/02/2022 regarding the rejection under 35 USC 101 have been fully considered, but are not persuasive. Applicant argues, see especially page 11, that at Step 2A, Prong 1, the claim does not include a recitation of an abstract idea. Applicant argues that the claim “does not recite a specific mathematical relationship, formula, or calculation”. Examiner respectfully disagrees. The claims include the following specific steps which are a recitation of mathematical concepts or mental processes: 	multiplying the first quantized value with the second quantized value to compute a raw product value; (mathematical concept)
…compensating the raw product value for a quantization error according to the first and second compensation instructions to produce a compensated product value; (mathematical concept)
adding the compensated product value into an accumulated value for the dot product; and(mathematical concept) 
converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction (mathematical concept)
converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction (mental process)
Applicant does not provide any argument beyond conclusory statements that any of the limitations identified as part of the recitation of the abstract idea are not abstract ideas. A persuasive argument would indicate, for each limitation identified as part of the abstract idea, why it is not in fact a recitation of an abstract idea. For example, Applicant would need to explain how “multiplying the first quantized value with the second quantized value to compute a raw product value” is not a recitation of a mathematical concept, and similarly for the remaining recitations of the abstract idea.

Applicant further argues, see especially pages 12-14, that the claims represent an improvement to computer system technology because the computing device of claim 1 is specifically configured to process computational requirements in low-power platforms in a more efficient way by compensating the raw product value for a quantization error. Applicant identifies the specification at [0014] and [0033] as evidence for the improvement. Examiner respectfully disagrees that the claims, in their current form, are eligible. The improvement consideration is often framed as the search for a technological solution to a technological problem. The specification, see especially [0014-0015], explains how the Deep Neural Networks (DNNs) create computational challenges in low-power environments. It is possible that this could be considered a technological problem. The specification, see especially [0014-0015], goes on to explain how the use of a compensated-DNN, including the use of FPEC format, results in a “near-quadratic improvement in energy in the multiply-and-accumulate (MAC) operations in the DNN”. It is possible that this could be considered a solution to the problem identified above. However, as per MPEP 2106.05(a), the claim must reflect the improvement. In this case, the context of the technological problem described in the specification is not reflected in the claim. That is, the claim does not recite an improvement to implementing DNNs on low-power devices. Instead, the claim uses a computer as a tool to compute an inner product. As best understood in terms of the existing indefiniteness issues, the “reducing an energy consumption of the processor” limitation is a statement of an intended result, the broadest reasonable interpretation of which includes simply using less energy than some other (unspecified and possibly unrelated) process. To the extent that the claim represents an improvement, it is an improvement to the abstract idea of computing inner products. As was made clear in SAP America Inc v. InvestPic, LLC, an improvement in the realm of an abstract idea does not make a claim eligible under 35 USC 101. 

Applicant further argues, see especially page 14, that the claim is eligible at Step 2B because the claim is necessarily rooted in computer technology. Examiner respectfully disagrees. The claim uses a computer as a tool to compute a dot product. Dot products were known before computers existed. The way in which the dot product is computed would be applicable to a manual computation as well.

Applicant further argues, see especially page 15, that “reducing an energy consumption of the processor by compensating the raw product value for a quantization error according to the first and second compensation instructions to produce a compensation product value”. As best understood in terms of the existing indefiniteness issues, the “reducing an energy consumption of the processor” limitation is a statement of an intended result, the broadest reasonable interpretation of which includes simply using less energy than some other (unspecified and possibly unrelated) process. Moreover, it appears that this is simply a desired result from implementing the abstract idea (including the “compensating” step) using a generic computer. This does not amount to significantly more than the abstract idea.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	In claim 7, claim limitations "a computation circuit", “a compensation circuit” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Reviewing the specification, FIG.4 provide detailed structure for the claimed limitation, specifically, “a computation circuit” is construed to be Item 410, and “a compensation circuit” is construed to be Item 420.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim(s) limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 15 recite “reducing an energy consumption of the processor by compensating…”. This limitation has at least the following two distinct interpretations:
The processor is throttled (e.g., dynamic frequency scaling) to reduce energy consumption and the throttling is somehow accomplished by the “compensating”.
Performing the “compensating” results in a total energy consumption by the processor which is lower than the total energy consumption by the processor when performing some other task.
The first interpretation does not appear to be consistent with the specification. The second interpretation appears most consistent with the specification. However, the second interpretation raises another issue, which is that the standard (i.e., the energy consumption by the processor when performing the other task) is unspecified. That is, it is unclear what the energy consumption is relative to. Consequently, a person of ordinary skill in the art would be unable to determine whether or not the reduction is achieved. For the purposes of examination, the “reducing an energy consumption by the processor” is being interpreted as a statement of an intended result of performing the compensating. 
	Dependent claims 2-6 and 16-20 do not resolve the issue and are rejected with the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-6 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 1 (all claims)
	Claims 1-6 are directed to a computing device comprising at least a processor and claims 15-20 are directed to a method. Thus, each of claims 1-6 and 15-20 falls within one of the four statutory categories.

	Step 2A, Prong 1 (Independent claims 1 and 15)
	Claims 1 and 15 substantially recite 
	“…. multiplying the first quantized value with the second quantized value to compute a raw product value; …compensating the raw product value for a quantization error according to the first and second compensation instructions to produce a compensated product value; adding the compensated product value into an accumulated value for the dot product; and converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction” (math concept); “converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction” (mental process).  
	The limitations of “multiplying the first quantized value with the second quantized value to compute a raw product value; …compensating the raw product value for a quantization error according to the first and second compensation instructions to produce a compensated product value; adding the compensated product value into an accumulated value for the dot product; and converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of multiplying / compensating / adding, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
	The limitation “converting the accumulated value into an output vector of the dot product, the output vector comprising an output quantized value and an output compensation instruction”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than generic computing element, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor”, “storage device storing instructions” language,  “converting” in the limitation citied above could be performed by a human mind (e.g., a mathematician could handle the data calculation and conversion), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.

	Step 2A, Prong 2 (Independent claims 1 and 15)
	This judicial exception is not integrated into a practical application.  In particular, claims 1 and 15 recites the additional elements: (a) using generic computer elements (like server computer, storage device storing a set of instructions to be executed by the process); (b) “receiving a first vector having a set of components and a second vector having a set of corresponding components, wherein a component of the first vector comprises a first quantized value and a first compensation instruction, and a corresponding component of the second vector comprises a second quantized value and a second compensation instruction …” (insignificant extra solution activity, MPEP 2106.05(g)); (c) “reducing an energy consumption of the processor by” (Mere instruction to apply, MPEP 2106.05(f).)
 	For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  	For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  
	For (c), note first the interpretation under 35 USC 112(b). The reducing an energy consumption of the processor is being interpreted as an intended result of performing the abstract idea using a generic processor. The claim does not recite any steps which directly reduce a power consumption (e.g., dynamic frequency scaling) of the processor. Moreover, the step uses the computer as a tool to perform the compensating, which (it is hoped) results in a reduction in energy consumption. 
	Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 15 is directed to an abstract idea.

	Step 2B (Independent claims 1 and 15)
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing element and receiving data is WURC and extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.

	Dependent Claims (Combined Step 2)
	Claims 2-6 / 16-20 are dependent on claim 1 / 15 and include all the limitations of claim 1 / 15. Therefore, claims 2-6 / 16-20 recite the same abstract ideas. 

	With regards to claims 2-6 / 16-20, the claims recite additional process for math calculation & data processing, which as drafted, is a process that, under its broadest reasonable interpretation, covers math concepts and mental process, but for the recitation of generic computer components.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Allowable Subject Matter
	Claims 7-14 are allowed for the reasons previously given in the Office Action dated 01/07/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121